Citation Nr: 0407042	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  This service included a tour of duty in 
Vietnam from September 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Reno, Nevada.  The RO denied entitlement to service 
connection for PTSD.

A personal hearing was held at the RO before a hearing 
officer in January 1996.  A hearing transcript is of record.

The Board remanded the claim in October 1997, March 1999, and 
March 2001 for further development and adjudicative action.

The RO most recently affirmed the determination previously 
entered in November 2003.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has completed all required notification and 
development related to the claim.

2.  The veteran did not engage in combat with the enemy.  

3.  The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the finding of service-related PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (1994); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (as 
amended at 67 Fed. Reg. 10331-10332 (March 7, 2002), 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claim presented on this appeal was pending before 
VA on the November 9, 2000 date of enactment of the VCAA, 
they are subject to the terms of that statute.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Before deciding an appeal, the Board must consider whether 
the claim has been developed and adjudicated by the agency of 
original jurisdiction within the framework established by the 
VCAA and implementing regulations.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  The Board has reviewed the 
claim of entitlement to service connection for PTSD that is 
presented on this appeal and has found, for the reasons set 
forth below, that all applicable requirements of the VCAA and 
its implementing regulations have been satisfied by the RO's 
actions on this claim.


Duty to Assist with the Development of Evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA is required to make reasonable efforts to obtain 
outstanding records pertinent to the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When such records are 
in the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

VA must give appropriate notice to the claimant if it is 
unable to obtain needed records.  38 C.F.R. § 3.159(e).  
Under the VCAA, the duty to obtain records applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).

Under the VCAA, VA also has a duty to secure a medical 
examination or medical opinion if one is needed to decide a 
claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

Review of the claims file shows that the RO obtained all 
medical records that it had determined, or the veteran had 
indicated, could substantiate the claim.  The RO secured 
service medical records, VA treatment records, and private 
treatment and examination records pertinent to the claim.  
The RO also obtained the veteran's individual service 
personnel records and a military history in an effort to 
assist him in substantiating his claim.

The RO provided the veteran with two VA examinations during 
which findings relevant to the claim were developed.  A VA 
mental disorders examination was performed in July 1996, and 
the results, no diagnosis of PTSD, were unfavorable to the 
claim.  Another VA mental disorders examination was performed 
in October 1996, and it produced a diagnosis of PTSD.

The Board finds that the evidence that has been developed by 
the RO, together with the statements and hearing testimony of 
record, is sufficient to permit decision of the claim.

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation to assist a claimant 
with the development of evidence pertinent to a claim.


Duty to Notify

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Decisions rendered by the CAVC since the VCAA was 
enacted have interpreted the requirements in the statute and 
its implementing regulation concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon those requirements.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini.  The notice must 
be furnished "before an initial unfavorable AOJ [agency of 
original jurisdiction] decision on the claim."  Pelegrini.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In August 2001, the RO sent the veteran a letter, with a copy 
to his representative, that was intended to serve as the 
notice required by the VCAA.  The August 2001 letter informed 
the veteran of what type of evidence was still needed to 
substantiate the claim of entitlement to service connection 
for PTSD.  

The letter explained that what was needed was evidence that 
could verify the traumatic events (stressors) that the 
veteran had alleged in support of his claim and medical 
records concerning his psychiatric condition.

The August 2001 letter clearly delineated the respective 
responsibilities of VA and the appellant for obtaining this 
evidence.  While indicating that he bore final responsibility 
for obtaining private medical records, the August 2001 letter 
offered the veteran the assistance of VA in obtaining 
additional evidence that he might identify.  The August 2001 
letter invited him to submit any documentary evidence in his 
possession or to identify records that he thought could 
support his claim and to execute a release form that was 
enclosed with the letter, VA Form 21-4142, so that the RO 
could obtain the records on his behalf.

A second letter, containing essentially the same information, 
was sent to the veteran in September 2003.

The record of course shows that completion of the required 
notification in August 2001 was not followed by the initial 
denial of the claims, the initial rating decision addressing 
these claims having been issued in September 1995.  Thus, the 
requirement enunciated by the CAVC in Pelegrini that notice 
must be issued under section 5103 of the VCAA before the 
initial decision of the agency of original jurisdiction, if 
unfavorable, is rendered, was not, and cannot be, satisfied.  

The Board notes that VA will seek further judicial review on 
the issue of whether the notice issued under section 5103 of 
the VCAA must be provided before the initial decision of the 
agency of original jurisdiction when, as in this case, the 
initial decision of the agency of original jurisdiction was 
made prior to the enactment of the VCAA.  In the present 
case, the Board observes that while the Pelegrini decision 
did not address how the Secretary can cure a defect in the 
timing of the notice issued under section 5103 of the VCAA, 
the decision did acknowledge that such a defect could be 
harmless because not prejudicial to the claimant.  

The question at present is whether the notice accomplished in 
August 2001, and then reinforced in September 2003, was 
vitiated by its timing, that is, whether the due process 
intended by the statutory duty to notify was not secured.  At 
present, assuming solely for the sake of argument, and 
without conceding its correctness, that this holding applies, 
the Board finds that the veteran has not been prejudiced in 
his ability to prosecute his claim for service connection for 
PTSD by the procedures that were actually followed by VA in 
his case.  

In reaching this conclusion, the Board took into account that 
the notification that was completed under section 5103 of the 
VCAA in August 2001 was followed by additional development of 
evidence and review of the claim on the expanded record in 
the November 2003 supplemental statement of the case. 

Furthermore, the Board, when it reviews an RO decision on 
appeal, reviews that decision de novo and must consider all 
of the evidence presented in the case.  Indeed, an adverse 
decision of the RO that is "affirmed" by the Board upon de 
novo review is subsumed by the appellate decision, which 
becomes the single and sole decision of the Secretary in the 
case.  See 38 C.F.R. § 20.1104 (2003).  While not literally 
the first decision in the case, a decision of the Board 
amounts for all intents and purposes to an initial review of 
the claim.  

Moreover, the purpose of the requirement of section 5103 
concerning notice is that claimants of VA benefits be given 
an adequate opportunity to produce or identify evidence in 
support of their claims before those claims are decided, so 
that the decision that is rendered is one that considers all 
of the pertinent evidence.  Once evidence development and 
notice are accomplished, as they have been in this case, the 
due process intended by the VCAA has been satisfied and there 
is no prejudice to the claimant if the Board decides his 
claim on appeal.  

Accordingly, the Board finds VA has fulfilled its duty to 
notify under the VCAA and its implementing regulation.  The 
due process purpose of that requirement has been satisfied in 
this case.  

Therefore, the Board concludes that the claim on appeal 
should be decided at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).


Criteria

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD, a determination which is founded on a 
diagnosis referring to one or more stressors (traumatic 
events) verified to have occurred during service.  This 
regulation was revised effective March 7, 1997.  See 64 Fed. 
Reg. 32, 807 (June 18, 1999).  The veteran's claim was filed 
in April 1995.  Thus, to the extent that either version of 
the regulation is more favorable to the claim on any question 
than is the other, that version will be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version more favorable to the appellant will apply); Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997).

Under the former version of the regulation, in effect prior 
to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that a claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Section 4.125(a) provides that for VA purposes, a 
PTSD diagnosis must satisfy the standard for that diagnosis 
contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders-IV 
(DSM-IV).  38 C.F.R. § 4.125(a) (2003).  

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.


Factual Background & Analysis

The medical evidence in this case shows that currently, the 
veteran has a diagnosis of PTSD.  In two examination reports 
dated after he filed his claim, this diagnosis is confirmed.  
The report of a VA mental disorders examination conducted in 
October 1996 states a diagnosis of PTSD.  In commentary 
there, the examiner observes that "it is clear from the old 
records and from this interview that this person was exposed 
to a traumatic event related to his experiences in Vietnam 
that is well detailed in terms of his working with POW's, and 
working in the brig of the United States Marine Corps as a 
guard."  

Thus, the examination report shows that the PTSD diagnosis is 
based on the assumption that there were specific traumatic 
events in which the veteran participated while serving in 
Vietnam.  The report of a psychiatric evaluation performed 
for the Social Security Administration in March 1999 also 
states a diagnosis of PTSD.  

The report does not link the diagnosed PTSD to one or more 
specific stressors that the veteran may have experienced 
while serving in Vietnam but observes:  "It seems that his 
Vietnam experiences have clearly separated him from the rest 
of society."  VA outpatient treatment records dated from 
1994 to 2001 also state a diagnosis of PTSD but, while some 
of them note generally that the veteran had traumatic 
experiences while serving in Vietnam, they do not purport to 
attribute the diagnosed PTSD to one or more specific 
stressors.

The Board finds that both the diagnosis stated in the report 
of the VA examination of October 1996 and that stated in the 
report of the private examination of March 1999 constitute 
"clear " - - that is, "unequivocal," see Cohen, 10 Vet. 
App. at 139 - - diagnoses of PTSD.  See 38 C.F.R. §§ 3.304, 
4.125 (1996).  Thus, under the former version of the 
regulation governing proof of claims of entitlement to 
service connection for PTSD, there is sufficient proof of the 
diagnosis.  Id.  The Board notes that the diagnosis given 
during the VA examination of October 1996 also appears to 
conform to the DSM-IV diagnostic standard for PTSD and thus 
to satisfy the current version of section 3.304(f) as well.  
See 38 C.F.R. § 3.304(f) (2003).

In addition, the report of the VA examination of October 1996 
demonstrates that a medical diagnosis of PTSD has been 
rendered on the basis of specific stressors presumed to have 
been events that actually took place and in which the veteran 
participated while serving in Vietnam.  See 38 C.F.R. 
§ 3.304(f); 38 C.F.R. § 4.125; West (Carelton) v. Brown, 7 
Vet. App. 70, 79 (1994); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  

However, a diagnosis of PTSD standard, even when based on one 
or more stressors alleged by a veteran, does not enable VA 
adjudicators to grant a claim for service connection for PTSD 
unless VA has determined that the stressor or stressors on 
which the diagnosis is based have been verified.  
Verification of the occurrence of a stressor is part of the 
proof required to establish service connection for PTSD.  
38 C.F.R. § 3.304(f).  

Whether a stressor alleged by a claimant actually occurred is 
a question of fact that is resolved not by medical experts 
but by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The determination is to be made with reference to 
the "places, types and circumstances" of a veteran's 
service.  38 C.F.R. § 3.303(a).

The issue presented this appeal is whether any of the 
stressors that the veteran has alleged in support of his 
claim may be accepted as verified.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether it appears that the 
veteran engaged in "combat with the enemy."  Id.  For VA 
purposes, to engage in combat with the enemy means to 
participate directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(October 18, 1999).  This definition does not apply to 
veterans who served in a general "combat area" or "combat 
zone," but did not themselves engage in combat with the 
enemy. Id.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
the combat, then in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's word alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Otherwise, there must be 
evidence corroborating the account that a veteran gives about 
stressors he or she experienced during service.  The rule of 
VA adjudication requiring that a claimant be given the 
benefit of the doubt on any issue material to a determination 
of a claim when the evidence on that issue is in relative 
equipoise, see 38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. 
§ 3.102 (2003), applies to the issue whether a veteran 
engaged in combat with the enemy.  Id.

All of the stressors that the veteran has alleged in support 
of his claim have to do with his service in Vietnam.  Some of 
the stressors that he has alleged have to do with combat.  

As his service personnel records demonstrate, his service was 
with United States Marines and his tour of duty in Vietnam 
took place during a specific period extending from September 
1966 to October 1967.  The service personnel records note 
that his entire tour of duty in Vietnam involved his 
participation in a "CounterInsurgency Op[eration]."  The 
service personnel records indicate that the veteran had two 
different units of assignment while in Vietnam:  

Headquarters and Support Company, III Marine Amphibious 
Force, his unit of assignment during specific periods 
extending from September to December 1966 and from March to 
October 1967, and Military Police Company, Headquarters 
Battalion, 1st Marine Division, his unit of assignment during 
a specific period extending from December 1966 to March 1967.  
(The Board notes that certain military personnel records, 
including an organizational chart, included in the claims 
file suggest that the latter unit of assignment was also 
designated the Headquarters and Support Company of the 
Military Police Battalion of the 1st Marine Division).  

His service personnel records show that his assignment to the 
military police unit was a temporary duty assignment 
("TAD").  The service personnel records indicate that 
throughout his service in the two units, the veteran had a 
military occupational specialty (MOS) of Administrative Man 
and the duties of a clerk-typist.  His service personnel 
records show that he was awarded the Good Conduct Medal, the 
Vietnam Service Medal with one star, the Republic of Vietnam 
Campaign Medal with 1960 device, and the National Defense 
Service Medal.  

The information contained in his service personnel records 
does not establish that the veteran had combat service during 
his tour of duty in Vietnam.  The awards documented in his 
personnel records are types that may, but do not necessarily, 
denote combat experience.  See SECNAVINST 1650.1.  The record 
of participation in a counter-insurgency operation does not 
necessarily denote combat experience, because such 
participation may encompass both combat and non-combat 
activities.  See VAOPGCPREC 12-99.  His MOS suggests that he 
did not participate in combat with the enemy during his 
service in Vietnam, and there is nothing in his service 
personnel records that contradicts this conclusion.


However, a determination whether a veteran engaged in combat 
with the enemy cannot be made simply by reference to the 
presence or absence of certain combat awards or to the MOS.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, 
the determination must be made on the record as a whole.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The Board is mindful of these principles and yet, has found 
nothing in the record that shows that the veteran engaged in 
combat with the enemy during his service in Vietnam.  No 
statements by others who served with him have been submitted 
to that effect.  

Indeed, at his January 1996 personal hearing, the veteran 
testified that he could not recall a time when the enemy 
fired upon his unit's compound.  Moreover, the balance of the 
record concerning the circumstances and type of his service 
does not support the conclusion that the veteran participated 
in combat with the enemy.  

Thus, it appears to the Board that all of the stressors that 
the veteran has alleged - - both those having to do with 
combat and those that do not concern combat - -must be 
verified with corroborating evidence in order to support the 
claim.  38 C.F.R. § 3.304(f).

In written statements and his January 1996 hearing testimony, 
the veteran has described a number of stressful or traumatic 
events that he claims he experienced while he was serving in 
Vietnam.  He has indicated that each of these stressors were 
incident to his service in the Military Police Battalion 
during the period extending from December 1966 to March 1967 
and has suggested that one (involving nightly enemy fire) 
also may have been incident to his service in the 
Headquarters and Support Company, III Marine Amphibious 
Force.  

He has claimed that (i) he was assigned temporarily to work 
with a CID (Criminal Investigation Division) group guarding 
prisoners of war (POW's) and superintending American soldiers 
who were confined to the brig and in that capacity, sometimes 
had to treat his charges brutally, including the POW's when 
he helped interrogate them and the American soldiers in the 
brig when he helped quell a riot by them; (ii) he 
participated in "pacification" and just before or after 
"grunts" would go into a village, he and other military 
police would enter to look for weapons and Communist 
literature and to identify and take into custody Communist 
supporters and during these sweeps, sometimes exchanged small 
arms fire with the villagers; (iii) he was in the vicinity 
of, helped to round up refugees and remove dead bodies after, 
the 1967 Tet Offensive; and (iv) in the Da Nang area, he 
experienced enemy fire all around almost nightly and could 
see enemy choppers, F4's, A1's, and tracer rounds.  The 
veteran estimated, because he said that he could not 
remember, the names of two individuals who he said had served 
with him and could corroborate some of his account.

Of record is a letter from Headquarters United States Marine 
Corps, Personnel Management Support Branch (MMSB), sent to 
the RO in October 1999 in response to its request for 
verification of these alleged incidents.  The MMSB stated in 
that letter that his service records did not show that the 
veteran had been assigned to work with a CID group, had 
worked with POW's, or had worked controlling crowds and 
suggested that it could not verify broad, anecdotal accounts 
such as the veteran's concerning witnessing enemy fire and 
helicopters in the general area.  The MMSB also indicated in 
its letter that it had not identified any individuals meeting 
the partial description of names that the veteran had given.  

The MMSB concluded in its letter that his service personnel 
records showed that the veteran held the MOS of 
administrative man and contained no information suggesting 
that he was given assignments outside that role.

Thereafter, the RO contacted the Marine Corps Historical 
Center, History and Museums Division, and requested 
verification of the same stressors.  In April 2003, the 
Marine Corps Historical Center sent the RO a history of the 
Military Police unit to which the veteran had been 
temporarily assigned that covered the period during which he 
was with the unit.  The Board has reviewed this history 
carefully and has found no evidence that the veteran himself 
was involved in specific events corresponding to those that 
he has alleged in support of his claim.  Nor does the history 
document that the veteran was involved in other specific 
traumatic events.  

The history does not refer to the veteran and thus, says 
nothing about the nature of his service that corroborates his 
account of his Vietnam stressors and defeats the conclusion 
to be drawn from his MOS and the lack of any other direct 
evidence of combat experience:  that he served in an 
administrative capacity as a clerk-typist while in Vietnam.  
Thus, the accounts that the veteran has offered concerning 
guarding POW's, managing (and quelling a riot by) American 
soldiers confined to the brig, and participating in sweeps of 
villages, the gathering of dead bodies and refugees, and the 
witnessing of enemy fire and helicopters in the general area 
of his unit have not been corroborated.  

To the extent that the veteran might be alleging that the 
latter also occurred during a time not covered by the unit 
history that was furnished by Marine Corps Historical Center, 
the Board observes that such an account is not susceptible of 
historical verification, being both generalized and personal, 
and, like his other allegations, cannot be established by his 
word alone.

For these reasons, the Board will deny the claim of 
entitlement to service connection for PTSD.  The doctrine of 
reasonable doubt does not apply in this case because the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



